NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
      
                   FII:E'.
                           
                   IN CLERICI OPPIOI '
                                                                        
                                                                            This 9,Pinion was fi·led for record
                                                                            at '6·00         on,       . · ·. t.




                        IN THE SUPREME COURT OF THE STATE OF WASHINGTON




          WASHINGTON EDUCATION                               )
          ASSOCIATION; STACIA BILSLAND and                   )    No. 88546-0
          KATHLEEN RANEY, on their own behalf                )
          and on behalf of all others similarly situated,    )
                                                             )
                                   Respondents,              )
                                                             )
                   v.                                        )
                                                             )
          WASHINGTON DEPARTMENT OF                           )
          RETIREMENT SYSTEMS; STATE OF                       )
          WASHINGTON,                                        )
                                                             )
                                   Petitioners.              )    En Bane

          WASHINGTON FEDERATION OF STATE                     )
          EMPLOYEES; PAULETTE THOMPSON;                      )
          BOB KELLER, and all others similarly               )
          situated,                                          )
                                                             )
                                   Respondents,              )
                                                             )
                   v.                                        )
                                                             )
          WASHINGTON DEPARTMENT OF                           )    Filed     AUG 1 4 2014
          RETIREMENT SYSTEMS; STATE OF                       )
          WASHINGTON,                                        )
                                                             )
                                   Petitioners.              )
                                                            _j
                                              
          No. 88546-0


          RETIRED PUBLIC EMPLOYEES COUNCIL                  )
          OF WASHINGTON; and HOWARD N.                      )
          JORGENSON, on his own behalf and on               )
          behalf of all similarly situated individuals,     )
                                                            )
                               Respondents,                 )
                                                            )
                v.                                          )
                                                            )
          WASHINGTON DEPARTMENT OF                          )
          RETIREMENT SYSTEMS; STATE OF                      )
          WASHINGTON,                                       )
                                                            )
                               Petitioners.                 )



                 MADSEN, C.J.-The Washington Department of Retirement Services (DRS) and

          the State of Washington petition for review of an order granting summary judgment to a

          class of public employee unions and unaffiliated employees and holding that the 2011

          repeal of legislation granting future uniform cost of living adjustments (UCOLA) to the

          respondents' monthly pension payments was an unconstitutional impairment of the

          State's contractual obligation with its employees. We disagree because the legislature

          reserved its right to repeal the pension rights at issue and the original enactment of

          UCOLA did not impair any existing contract rights of state employees. Accordingly we

          reverse.

                                  FACTS AND PROCEDURAL HISTORY

                 The Public Employees' Retirement System (PERS) Plan 1 and the Teachers'

          Retirement System (TRS) Plan 1 governed the state's pre-1977 pension program for

          school teachers, administrators, and other state employees. Because PERS Plan 1 and


                                                        2
                                                
          No. 88546-0


          TRS Plan 1 provide substantially the same benefits, they will together be referred to as

          "Plan 1." On October 1, 1977, the legislature eliminated Plan 1 as an option for new

          employees, replacing Plan 1 with Plan 2 and later adding Plan 3 as a second option.

          Current Plan 1 members therefore all entered state employment before October 1, 1977.

          Plan 1 is a defined benefit plan where, after retirement, members are paid a fixed monthly

          pension amount irrespective of their level of contribution. A statutory formula

          determines Plan 1 members' pension amounts, looking to the members' years of service

          and average compensation level during their highest two consecutive years. See RCW

          41.32.498; RCW 41.40.185 (outlining that the Plan 1 annual retirement allowance shall

          be two percent of the employee's average final compensation for each service credit

          year). Plan 1 is contributory; the benefit is paid out of contributions from the employer

          and the employee, as well as investment returns on prior contributions. Employee

          contribution is capped, whereas the employer contribution level can vary with need and is

          set by the legislature biennially. As it originally stood, Plan 1 did not include any

          adjustment for changes in cost of living.

                 As the years progressed, pressure mounted to adjust pensions to reflect greater

          retiree longevity and increased inflation. Beginning in the early 1970s, the legislature

          enacted a series of cost of living adjustments (COLAs) that were limited to specific

          groups and time periods. In 1973, the legislature provided an adjustment based on a cost

          of living factor. This COLA stated that an adjustment "shall" be made, "provided, that

          the department finds, at its sole discretion" that the system assets could fund the COLA.



                                                        3
                                                      
          No. 88546-0


          Former RCW 41.32.499 (1994) (capitalization omitted); former RCW 41.40.195 (1994).

          Under this scheme, COLAs were never granted to TRS Plan 1 employees and were

          granted only through 1980 to PERS Plan 1 employees. Hence, for the 15 years prior to

          the creation of a uniform COLA system in 1995, DRS never exercised its discretion to

          grant a COLA under the 1973 provision. In subsequent years the legislature enacted

          three other COLAs to benefit discrete populations of the state employee community:

          minimum retirement allowance recipients, retirees whose benefit had lost a specified

          amount of its purchasing power, and retirees who were at least 70 years old. 1

                   In 1995, motivated by the desire to simplify calculations, expand coverage, and

          streamline the administration of COLA benefits, the legislature passed a UCOLA

          scheme. LAWS OF 1995, ch. 345, § 1. UCOLA repealed the 1973 COLA and the

          purchasing power COLA, and made the age-70 COLA permanent for those already

          receiving it. FINAL B. REPORT ON SUBSTITUTE S.B. 5119, 54th Leg., Reg. Sess. (Wash.

          1995). UCOLA also replaced the old minimum benefit COLA with a new minimum




          1
            In 1987, the legislature enacted a COLA for the minimum retirement allowance-a fixed dollar
          amount provided to retirees whose pension benefit as otherwise calculated would fall below the
          minimum amount. Under this COLA, the minimum retirement allowance increased each year by
          the change in the consumer price index (CPI) or three percent, whichever was lower. Former
          RCW 41.32.487 (1994); former RCW 41.40.1981 (1994). In 1989, the legislature enacted a
          "Plan 1 COLA," whi                                                   
          No. 88546-0


          allowance of $24.22 per year of service, to be adjusted annually for cost of living in the

          same manner as all pensions. RCW 41.32.4851; RCW 41.40.1984.

                   UCOLA created a monthly increase amount per year of service (annual increase

          amount). LAWS OF 1995, ch. 345, §§ 2, 5. At the time ofUCOLA's enactment in 1995,

          the annual increase amount was $0.59 per year of service. Former RCW 41.32.010(47)

          (1995); former RCW 41.40.010(40) (1995); Br. ofPet'rs' at 8 n.10. 2 Disbursement of

          UCOLA benefits was not linked to actual increases in cost of living or inflation; the

          annual increase amount accrued automatically each year to eligible Plan 1 retirees. See

          former RCW 41.32.489(1) (1995); former RCW 41.40.197(1) (1995). Under UCOLA,

          the initial annual increase amount of $0.59 increased by three percent each year so that in

          2011, it was set at $1.94 per year of service. Former RCW 41.32.010(47); former RCW

          41.40.010(40) (1995); Br. ofPet'rs' at 8 n.10. 3

                   To prevent a perpetual obligation to increase the COLA amount each year, the

          legislature included a clause that reserved its right to modify or repeal the UCOLA

          scheme in the future and specified that it was not creating any contract rights. Former

          RCW 41.32.489(6); former RCW 41.40.197(6). "The legislature reserves the right to

          amend or repeal this section in the future and no member or beneficiary has a contractual

          right to receive this postretirement adjustment not granted prior to that time." Former

          RCW 41.32.489(6); former RCW 41.40.197(6).


          2
            For example, in 1995, a retiree with 30 years of experience would receive $17.70 per month
          ($0.59 times 30) in addition to a basic pension.
          3
            In 2011, for example, a retiree with 30 years of experience would receive $58.20 per month
          ($1.94 times 30) in addition to a basic pension.
                                                         5
                                                   
          No. 88546-0


                   In 20 11, responding to the ongoing financial crisis and state actuary reports that

          Plan 1 was underfunded, the legislature exercised its reserved right and repealed

          UCOLA. LAws OF 2011, ch. 362, § 1 ("The legislature now finds that changing

          economic conditions have also made necessary the amendatory provisions contained in

          this act."). Because employee contribution to Plan 1 was capped and the legislature was

          reluctant to force employers to contribute more, UCOLA was being funded primarily

          with current Plan 1 assets. Plan 1 thus became underfunded and the legislature responded

          with repeal. Under the terms of the repeal, the annual increase amount will cease

          increasing by three percent each year. Instead, it will remain locked at the July 1, 2010

          amount per service year. RCW 41.32.489(1); RCW 41.40.197(1). Retirees already

          receiving pension payments will not lose the UCOLA amounts that have already been

          designated to them but in the future will receive pensions as adjusted on July 1, 2010

          rather than the current year. Plan 1 employees who have not yet retired will not receive

          any UCOLA adjustments. RCW 41.32.489(1)(b) ("After July 1, 2010, no annual

          increase amounts may be provided to any beneficiaries who are not already receiving

          benefits under this section."); RCW 41.40.197(1)(b) (same). The legislature excluded the

          minimum benefit COLA from the repeal and in fact increased the minimum benefit

          amount. RCW 41.32.4851; RCW 41.40.1984. The minimum benefit thus continues to

          be adjusted upward each year. The state actuary estimates that the repeal ofUCOLA will

          save the state over seven billion dollars over the next 25 years.




                                                          6
                                                    
              No. 88546-0


                       On October 12, 2011, the Washington Education Association and a class ofPlan 1

              employees filed a complaint in Thurston County Superior Court challenging the 2011

              repeal ofUCOLA. The plaintiffs raised four claims, one of which alleged that the repeal

              ofUCOLA was an unconstitutional impairment of the state's contract with its

              employees. 4 In Apri12012, the plaintiffs filed a motion for summary judgment on this

              contract impairment claim. The trial judge granted summary judgment to the plaintiffs,

              reasoning that the repeal was an unconstitutional impairment. The defendants, DRS and

              the State, then filed a motion for certification under RAP 2.3(b )(4) and a notice of

              discretionary review in this court. The trial court certified a class that includes all Plan 1

              members, retired or working, all of whom became state employees prior to October 1,

              1977. 5 In June 2013, this court granted the petitioners' motion for discretionary review to

              address their contract impairment claim and designated the case for direct review under

              RAP 6.2(a) as a companion to the gain-sharing case already pending with the court. 6


              4
                The other causes of action included violation of due process, equitable and promissory
              estoppel, and breach of contract.
              5
                The class is defined as "[a]ll individuals who are active, retired, or tenninated members of
              PERS 1 and TRS 1 who, as of July 1, 2011: (a) have not yet reached age 66 or who have not yet
              retired or (b) are retired and are receiving the Uniform COLA or (c) would have been eligible to
              receive Uniform COLA payments in 2011 but who have not received Uniform COLA payments
              and/or will not receive such payments in the future under the terms of [Substitute H.B. 2021, 62d
              Leg., Reg. Sess. (Wash. 2011)]; but excluding individuals receiving the basic or alternative
              minimum benefit." Clerk's Papers at 457. Thus, Plan 1 members who qualify for the alternative
              minimum benefit are not included in the class.
              6
                Under the challenged gain-sharing legislation, if the Plan 1 investment return exceeded 10
              percent per year over the past four years, the amount above that 10 percent would be "shared"
              with Plan 1 retirees via an increase to the UCOLA annual increase amount. Former RCW
              41.31.010 (2006); formerRCW 41.31.020 (2006); formerRCW 41.31A.020 (2006). Like
              UCOLA, the gain-sharing legislation reserved the right of the legislature to amend or repeal gain
              sharing and advised that it was not creating any contractual rights. Fonner RCW 41.31.030
              (2006). In 1998, the legislature repealed gain sharing, and a group of employees and unions
                                                              7
                                                  
          No. 88546-0


                                                   ANALYSIS

                                               Standard of Review

                   This court reviews summary judgment de novo. Retired Pub. Emps. Council of

          Wash. v. Charles, 148 Wn.2d 602, 612, 62 P.3d 470 (2003). This court presumes that

          statutes are constitutional as enacted. The challenging party, in this case the respondents,

          must establish that "'there is no reasonable doubt that the statute violates the

          constitution."' Pierce County v. State, 159 Wn.2d 16, 27, 148 P.3d 1002 (2006) (quoting

          Larson v. Seattle Popular Monorail Auth., 156 Wn.2d 752, 757, 131 P.3d 892 (2006)).

                          Impairment of Public Pension Contracts: The Legal Standard

                   Article I, section 23 of the Washington Constitution provides that "[n]o bill of

          attainder, ex post facto law, or law impairing the obligations of contracts shall ever be

          passed." This protection echoes the parallel federal constitutional provision, which

          prohibits states from passing "any ... law impairing the obligation of contracts." U.S.

          CONST. art. I, § 10. In Washington, the state and federal contracts clauses are given the

          same effect. Caritas Servs., Inc. v. Dep't of Soc. & Health Servs., 123 Wn.2d 391, 402,

          869 P .2d 28 ( 1994 ). When a private contract is impaired, some deference to the

          legislature is warranted. See, e.g., Wash. Fed'n ofState Emps. v. State, 127 Wn.2d 544,

          560-61, 901 P.2d 1028 (1995). But when a state impairs its own contract, courts apply

          more stringent review. !d. At the same time, this court is hesitant to infer contract rights

          from a statute. See, e.g., id. at 561-62; Noah v. State, 112 Wn.2d 841, 843-44, 774 P.2d


          challenged the repeal as an unconstitutional impairment of contract. We accepted review and
          designated the two cases to be heard together as companions.
                                                         8
                                                
          No. 88546-0


          516 (1989). We have recognized that state pension statutes can create enforceable

          contract rights. Bakenhus v. City of Seattle, 48 Wn.2d 695, 698-701, 296 P.2d 536

          (1956).

                   Bakenhus is considered "our leading statement on the basic legal nature of public

          pensions." Leonard v. City of Seattle, 81 Wn.2d 479, 485, 503 P.2d 741 (1972). The

          plaintiff in Bakenhus, a police officer who retired in 1950, was entitled to a pension of

          $185 per month under the law existing at the time he was hired in 1925. Bakenhus, 48

          Wn.2d at 696-97. An amendment to the city pension law in1937 instituted a $125 per

          month maximum for pension payments, and the plaintiff sued, alleging that the amended

          law was an impairment of his pension contract with the city. !d. at 697. This court ruled

          for the plaintiff and held that pensions are "deferred compensation for services rendered"

          and therefore create a contract that can be modified only to ensure the continued

          flexibility and integrity of the system. !d. at 698, 701. Modifications that have an

          adverse effect on employees must be accompanied by '"comparable new advantages."'

          !d. at 702 (quoting Allen v. City of Long Beach, 45 Cal. 2d 128, 131,287 P.2d 765

          (1955)). The court noted that "[a]pproximately one third of the anticipated pension has

          been removed with no corresponding benefit, and no showing by the appellants that the

          reduction was necessary to preserve and perfect the system, nor that it bore any

          reasonable relation to the purposes of the pension plan." !d. at 703. The Bakenhus

          principles have historically defined the analysis for impairment of public pension

          contracts in this state.



                                                         9
                                                
          No. 88546-0


                 Independently of the Bakenhus line of pension cases, this court developed an

          analysis for impairment of other public contracts. Originating in Carlstrom v. State, 103

          Wn.2d 391, 394-99, 694 P.2d 1 (1985), this test provides that legislation will

          unconstitutionally impair a public contract only if it substantially impairs an existing

          contractual relationship and is not reasonable and necessary to serve a legitimate public

          purpose. Subsequent cases have divided the test into three distinct parts: (1) whether a

          contractual relationship exists; (2) whether the legislation substantially impairs the

          contractual relationship; and (3) ifthere is substantial impairment, whether the

          impairment is reasonable and necessary to serve a legitimate public purpose. Charles,

          148 Wn.2d at 624; Tyrpak v. Daniels, 124 Wn.2d 146, 152, 874 P.2d 1374 (1994).

                 The State argues, and we agree, that the Carlstrom public contract test applies

          with equal force to public pension contracts. The Carlstrom test governs the impairment

          of public contracts, of which pension statutes like UCOLA are one category. E.g., Wash.

          Fed'n, 127 Wn.2d at 561; Caritas, 123 Wn.2d at 402-03; Carlstrom, 103 Wn.2d at 394-

          98. Although the Bakenhus and Carlstrom lines have developed separately, the

          Carlstrom public contract test in reality forms the backbone of the analysis in pension

          cases. We intimated this result in Charles, 148 Wn.2d at 624, where we applied the

          Carlstrom test to a public pension contract. We now make explicit what was implicit in

          Charles: when analyzing whether a law impairs public pension contracts we will apply

          the same three-part test governing all public contracts. Within this overarching




                                                        10
                                                    
          No. 88546-0


          framework, the Bakenhus requirements of flexibility, integrity, and comparable new

          advantages focus the Carlstrom test in the specific context of public pension rights.

                                    Application: No Impairment of Contract

                   The respondents frame their argument as a challenge to the 2011 repeal of

          UCOLA. They contend that the original enactment ofUCOLA in 1995 did not impair

          existing contract rights because UCOLA could have been left in place or been repealed in

          a constitutional manner. Resp'ts' Answer to Pet'rs' Suppl. Br. at 2-3. The impairment of

          employees' contract rights, they argue, did not occur until 2011 when the legislature

          repealed UCOLA without complying with the dictates of Bakenhus. Id. We reject this

          argument.

                   Even assuming that the 2011 repeal legislation affected an existing contractual

          relationship, satisfying the first part of the Carlstrom test, the repeal legislation did not

          substantially impair the contractual relationship as reflected in the 1995 UCOLA statute.

          Indeed, the authority to repeal the UCOLA was contained in the 1995 UCOLA

          legislation. Merely acting upon that authority did not alter any contract that was formed

          by the 1995 UCOLA legislation. Moreover, the respondents' argument is circular.

          Striking down the repeal legislation would reinstate the 1995 UCOLA statute, which

          includes a provision expressly reserving the right to repeal. The respondents' contract

          rights are defined by the language of the statute creating those rights. Here, that language

          includes a right to amend or repeal. If the respondents' contract rights were violated,

          they were violated by the enactment ofUCOLA or by including a reservation of rights



                                                         11
                                              
          No. 88546-0


          provision in that legislation. The 2011 repeal merely executed a provision of the

          established contract.

                   The respondents make two additional points to support their argument. First, they

          assert that UCOLA's reservation language is unenforceable. Br. ofResp'ts at 30-39.

          Alternatively, they argue that the 1995 enactment ofUCOLA impaired their contract

          rights by repealing the 1973 COLA without providing comparable new advantages.

          Resp'ts' Answer to Pet'rs' Suppl. Br. at 3-4. Neither of these arguments establishes an

          impairment of the pension contract.

                   Turning first to the reservation clause, no Washington court has held such a clause

          unenforceable in a public pension statute and the respondents' statements otherwise are

          incorrect. The respondents rely on Jacoby v. Grays Harbor Chair & Manufacturing Co.,

          77 Wn.2d 911, 468 P.2d 666 (1970), where this court, in dicta, did suggest that an

          employer's reservation of the right to amend or terminate a pension plan cannot defeat

          contractual rights created under that plan. However, the reservation clause in Jacoby was

          different in kind than that contained in the UCOLA statute. In Jacoby, the reservation

          clause appeared in a contract between a private employer and an assurance company

          where the employer agreed to deposit money with the company and the company agreed

          to purchase annuities to fund the employees' pensions as they became payable. !d. at

          912. The Jacoby employees' pension contract did not mention such a reservation and

          this court suggested that a reservation in the contract between the employer and the




                                                        12
                                                
          No. 88546-0


          assurance company could not modify the employment contract between the employer

          and the employees. Id. at 916.

                 In contrast to Jacoby, the UCOLA reservation clause existed as an express

          provision of the statute that created the claimed pension right. Furthermore, even the

          respondents recognize that Jacoby's comments regarding the enforceability of reservation

          clauses were dicta. Id.; Br. ofResp'ts at 32 ("The following language, although dicta,

          was relied on in Navlet[ v. Port of Seattle, 164 Wn.2d 818, 194 P.3d 221 (2008)] and is

          applicable here."). In Jacoby, this court ultimately held that the employee plaintiff was

          not eligible for a pension because the contract unambiguously limited application to

          employees who had been working for at least 10 years after the plan was implemented.

          77 Wn.2d at 917. The court did not need to reach the reservation clause because the

          contract expressly excluded the plaintiff from the pension plan. !d.

                 The respondents also rely on Navlet. In Navlet this court did rely on Jacoby to

          strike a reservation clause contained in materials accompanying a collective bargaining

          agreement (CBA) provision for welfare benefits. There, when the CBA expired, the

          employer ceased contributing to his employees' welfare benefits trust as had been

          outlined in the CBA. Navlet, 164 Wn.2d at 824-27. The trust agreement and summary

          that accompanied the CBA reserved the right of the employer to amend or repeal the

          welfare benefits program and this court held such a reservation unenforceable. Id. at 848-

          49. However, the court recognized that the reservation clause would have been

          enforceable if it had been placed "in the CBA itself' instead of in the accompanying



                                                       13
                                                 
          No. 88546-0


          documents. Id. at 849. Here, the reservation clause is part of the UCOLA statute which,

          like the CBA in Navlet, is the source of the employees' claimed contractual right. The

          Navlet analysis does not support the respondents' claim that a reservation clause cannot

          be given effect when it is contained in the statute creating the benefit.

                   Rules of statutory construction demand enforceability of the reservation clause.

          Plan 1 members are bound by the terms of their employment contract. See Jacoby, 77

          Wn.2d at 916 ("Where a private pension plan creates a contractual obligation between

          employer and employee, the rights and obligations of the parties must be measured by the

          terms of the contract under the ordinary rules of contractual construction."); see also

          Densley v. Dep 't of Ret. Sys., 162 Wn.2d 210, 219, 173 P.3d 885 (2007) (stating that

          "where 'a statute is clear on its face, its meaning [should] be derived from the language

          of the statute alone"' (alteration in original) (quoting Kilian v. Atkinson, 147 Wn.2d 16,

          50 P.3d 638 (2002)). The ordinary rules of construction link the enforceability of

          reservation clauses to the degree of specificity contained in the clause. See, e.g., Wash.

          Fed'n, 127 Wn.2d at 563 ("To be effective as a reservation of powers clause, the

          language must specifically and explicitly mention future retroactive modification of

          preexisting or already performed contracts."); Caritas, 123 Wn.2d at 406-07 (holding a

          reservation clause unenforceable and reasoning that "our case law requires such

          reservation clauses to be made explicitly contingent on future acts of the Legislature with

          retroactive effect"); Carlstrom, 103 Wn.2d at 398 (holding a reservation clause

          unenforceable because it was not specific enough and reasoning that "[t]he Legislature



                                                         14
                                               
          No. 88546-0


          knows how to use plain English to make existing contracts subject to future

          modification"). Here, the legislature could not have been more explicit in reserving the

          power to amend the UCOLA statute and disclaiming any grant of contractual rights. The

          legislature's inclusion ofthe reservation clause in the 1995 UCOLA statute therefore

          does not violate any vested rights of the Plan 1 employees.

                 The nature of the UCOLA benefit also supports the enforceability of the

          legislature's right to repeal this benefit. Employees do not contribute to the UCOLA and

          the adjustment provided is not "pay withheld to induce continued faithful service" in the

          same way that a basic pension plan is. Jacoby, 77 Wn.2d at 915; see also Bakenhus, 48

          Wn.2d at 700 (quoting Giannettino v. McGoldrick, 295 N.Y. 208, 66 N.E.2d 57, 59

          (1946)). This is particularly true of members who retired prior to UCOLA's enactment in

          1995. Whereas a basic pension plan is deferred compensation and induces long and

          faithful service over time, a COLA merely enhances the value of the basic pension

          payment by adjusting for inflation and cost of living increases. Surely the legislature can

          make the addition of such a bonus subject to its right to amend or repeal the program in

          the future. To say otherwise would strongly disincentivize the legislature from providing

          additional benefits beyond a basic pension. Although the UCOLA relates to the basic

          pension plan, it differs significantly from the deferred and compensatory basic pension

          that was at issue in Bakenhus.

                 The respondents' alternative argument that rights created under the 1995 UCOLA

          constitute an impairment because UCOLA repealed the 1973 COLA statute without



                                                       15
                                                   
          No. 88546-0


          providing comparable new advantages also fails. As a preliminary matter, the majority of

          the respondents' class is time barred from bringing this claim. It is well settled that

          retirees are subject to a three-year statute of limitations for actions alleging a breach of

          pension contracts. See, e.g., Bowles v. Dep 't of Ret. Sys., 121 Wn.2d 52, 79-80, 84 7 P .2d

          440 (1993); Noah, 112 Wn.2d at 842-43. As the respondents recognize, this three-year

          clock begins to run at the time of retirement. Resp'ts' Answer to Pet'rs' Suppl. Br. at 8-

          11; see also Bowles, 121 Wn.2d at 79-80; Noah, 112 Wn.2d at 842-43. Yet 60 percent of

          class members have already retired and thus are time barred unless they retired fewer

          than three years before the time of suit. See Resp'ts' Answer to Pet'rs' Suppl. Br. at 7-8.

          Only the approximately 40 percent of the class who has not yet retired has standing to

          raise this argument. Though this 40 percent of employed class members is not time

          barred, their challenge fails on substantive grounds under the Carlstrom public contract

          test as informed by Bakenhus.

                 The first prong of the Carlstrom test considers whether a contract exists.

          Arguably the 1973 COLA did not create a contract because the rights it formed were

          illusory. Disbursement of COLA benefits under the 1973 COLA was subject to DRS's

          discretionary finding that Plan 1 was adequately funded and could support such a benefit

          payout. The respondents contend that the 1973 COLA provided a concrete benefit

          because it required DRS to consider the system's capacity to fund a COLA each year.

          Yet the 1973 statute made the ultimate decision subject to DRS's discretion, which in

          practice DRS rarely chose to exercise. Indeed, for the 15 years leading up to the



                                                         16
                                               
          No.   88546~0




          enactment ofUCOLA, DRS never once found the requisite funding to support a COLA

          under the 1973 Act. In statutory language and in practice, the 1973 COLA did not

          provide employees with any concrete pension benefits and therefore did not become part

          of their employment contract with the State.

                     Even if we agreed with the respondents that the 1973 COLA created a contract

          right to annual legislative consideration of the feasibility of granting a COLA, the

          respondents' claim fails the second prong of the Carlstrom analysis. If a contract right

          exists, the second prong considers whether the challenged legislation has substantially

          impaired that contract right. We hold that in public pension cases, substantial impairment

          is measured by the implied consent and comparable new advantages analysis established

          by Bakenhus and its progeny. Bakenhus itself held that where modifications to pension

          rights were disadvantageous to employees, there would be no contract impairment so

          long as those disadvantageous modifications were accompanied by comparable new

          advantages. 48 Wn.2d at 701~03. Because the amount ofBakenhus's pension had been

          reduced without any "corresponding benefit," this court found contract impairment. !d.

          at 703 (emphasis omitted). Subsequent cases have phrased this comparable new

          advantages requirement as one of implied consent. For example, in Washington

          Federation of State Employees v. State, we held:

                     The rule announced [in Bakenhus] stands for the proposition that pension
                     rights are contractual rights which vest at the beginning of the employment
                     relationship. The State cannot alter that contract without mutual consent.
                     Where the change is favorable to the employee, consent will be implied.
                     Conversely, where the change is disadvantageous, consent will be



                                                          17
                                             
          No. 88546-0


                presumed not to have been given unless the change is made concurrently
                with an added benefit.

          98 Wn.2d 677, 686, 658 P.2d 634 (1983) (citations omitted); see also Vallet v. City of

          Seattle, 77 Wn.2d 12,21-22, 459 P.2d 407 (1969) (affirming that '"an act of the

          legislature, making a change in pension rights, will be weighed against pre-existing rights

          in each individual case to determine whether it is reasonable and equitable. If the over-all

          result is reasonable and equitable, the employees (prospective pensioners) will be

          presumed to have acquiesced in the modifications."' (quoting Dailey v. City of Seattle, 54

          Wn.2d 733, 738, 344 P.2d 718 (1959)); Dailey, 54 Wn.2d at 739, 740-42 (reasoning that

          "the acquiescence of the employees concerned is to be presumed where some advantages

          have been sacrificed to gain compensating or greater benefits"). All this is to say that a

          modification of a pension contract will not substantially impair an existing contract if the

          overall result of the change is favorable to employees. Whether an alteration is favorable

          to employees is a fact-specific question that must be measured by the totality of the

          circumstances.

                 Applying this analysis to the 1995 enactment of UCOLA, it is clear that the Plan 1

          employees received comparable new advantages under the 1995 UCOLA program. At

          the time class members began working prior to 1977, their employment contract did not

          include any automatic COLA adjustment. Employees who started after 1973 obtained

          the possibility of an ad hoc COLA, but the 1973 COLA was different in kind from the

          UCOLA because it was explicitly discretionary and was contingent on the availability of

          adequate funding. In both statutory language and fact, the UCOLA system of annual

                                                       18
                                               
          No. 88546-0


          COLA adjustments represented a substantial improvement over the 1973 COLA.

          Notwithstanding its reservation clause, UCOLA provided a guaranteed right to an annual

          COLA of increasing amounts for as long as the program remained in effect. In contrast,

          the 1973 COLA did not provide any certain COLA benefits, but merely assured

          employees that the DRS would consider whether a COLA was practicable based on

          current funding levels. DRS rarely found adequate funding and granted a COLA,

          whereas retired Plan 1 members received yearly COLAs of steadily increasing amounts

          throughout the years that UCOLA was in effect. Although the UCOLA statute reserved

          the legislature's right to change or terminate the program, such reservation clauses are

          enforceable and even the creation of an undefined automated COLA system constitutes

          an added favorable benefit to the existing Plan 1 pension rights. When the legislature

          implemented the UCOLA scheme in 1995, it created a favorable modification to the Plan

          1 employees' pension contract. We reject the respondents' argument that the 1995

          UCOLA substantially impaired class members' rights by eliminating the 1973 COLA.

                                                CONCLUSION

                   We hold that the Carlstrom three-prong test for impairment of public contracts

          applies to public pension contract impairment. However, the Bakenhus line of cases

          remains relevant and strongly informs our application of the Carlstrom test in public

          pension cases. In this case, neither the 1995 enactment ofUCOLA nor its 2011 repeal

          unconstitutionally impaired the respondents' contract rights. UCOLA's reservation

          clause is enforceable and UCOLA's replacement of the 1973 COLA did not impair any



                                                       19
                                           
          No. 88546-0


          existing contract rights. We reverse the trial court's grant of summary judgment and

          remand for proceedings consistent with this opinion.




                                                      20
                         
          No. 88546-0




          WE CONCUR:




                                             21